346 U.S. 324 (1953)
ROSENBERG ET AL.
v.
UNITED STATES.
No. ___.
Supreme Court of United States.
Decided June 19, 1953.
MOTION TO VACATE A STAY.
Fyke Farmer submitted the motion.
No. ___, June 18 Special Term, 1953.
PER CURIAM.
The motion for reconsideration of the question of the Court's power to vacate MR. JUSTICE DOUGLAS' stay order and hear oral argument is denied.
MR. JUSTICE BLACK dissents.
MR. JUSTICE FRANKFURTER desires that it be noted that he too would deny the motion to reconsider the power of this Court to review MR. JUSTICE DOUGLAS' order to stay the execution, but not because he thinks the matter is free from doubt. See his dissenting opinion in Ex parte Peru, 318 U. S. 578, 590, in connection with Lambert v. Barrett, 157 U. S. 697, and Carper v. Fitzgerald, 121 U. S. 87.